                                                  One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                           GEORGE R. MCGUIRE, ESQ.
                                                                                  gmcguire@bsk.com
                                                                                     P: 315.218.8515
                                                                                     F: 315.218.8415
                                                                                     C: 315.278.5604
May 4, 2021

VIA ELECTRONIC FILING

Hon. Thomas J. McAvoy
Senior U.S. District Judge
United States District Court
Northern District of New York
Federal Building & U.S. Courthouse
15 Henry Street
Binghamton, NY 13901

Re:    Novartis Pharma AG et al. v Regeneron Pharmaceuticals, Inc.
       Case No. 1:20-cv-00690-TJM-CFH

Dear Judge McAvoy:

We, along with Goodwin Procter, LLP, are counsel to Plaintiffs Novartis Pharma AG,
Novartis Pharmaceuticals Corporation and Novartis Technology LLC (together,
“Novartis”) in the above-referenced action. We write to update the Court on the official
termination of ITC Investigation No. 337-TA-1207 (the “ITC Investigation”).

By way of background, on July 30, 2020, this Court granted the motion of defendant
Regeneron Pharmaceuticals, Inc. (“Regeneron”) for a stay pursuant to 28 U.S.C. §1659
(“§1659”) in light of the co-pending ITC Investigation between the parties. [Dkt. 25] On
April 8, 2021 [Dkt. 31], Novartis informed the Court that the ITC Administrative Law
Judge (“ALJ”) had issued an initial determination terminating the ITC Investigation, and
that, under the terms of §1659, the stay should accordingly be lifted. In its letter to the
Court dated April 16, 2021 [Dkt. 37] (the “April 16 Letter”), Regeneron conceded that the
stay under §1659 can only last until the ITC investigation is terminated, but urged the
Court not to lift the stay until the Commission performed the ministerial act of approving
the ALJ’s initial determination.

The Commission has now issued the enclosed Notice officially terminating the ITC
Investigation. There is therefore no longer any reason to delay lifting the stay, and
Novartis respectfully requests that the Court do so, and schedule a Rule 16 conference
at its earliest convenience.

While Regeneron’s April 16 Letter also asked the Court to issue a new stay based on its
recent filing of an IPR petition, Novartis explained in its April 20, 2021 response [Dkt.
Hon. Thomas J. McAvoy
May 4, 2021
Page 2


38] why Regeneron’s request is meritless. In any event, Novartis submits that
Regeneron’s request should be handled in the context of a Rule 16 conference and Civil
Case Management Plan.

Very truly yours,

BOND, SCHOENECK & KING, PLLC




George R. McGuire
Member

GRM/
Enclosures

cc: Counsel of Record (via ECF)
